Citation Nr: 0201681	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  95-06 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for traumatic degenerative joint disease (DJD) of the 
joints of the left great toe.  

2.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound to the left leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from January 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

The case returns to the Board following remands to the RO in 
September 1996 and May 1999.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The left great toe disability is manifested by post-
fracture deformity with degenerative changes on X-ray, some 
limitation of motion, minimal tenderness to palpation, and 
report of some discomfort in cold weather.  There is no other 
significant objective finding or complaint.  

3.  The scar on the left leg above the ankle from the shell 
fragment wound measures five centimeters by five centimeters.  
There is no evidence of associated limitation of function, 
poor nourishment, repeated ulcerations, or objective indicia 
or tenderness or pain.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for traumatic DJD of the joints of the left great toe 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  

2.  The criteria for a compensable disability rating for 
residuals of a shell fragment wound to the left leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic 
Code 7805 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 1992 rating decision, December 1992 statement of the 
case, and supplemental statements of the case dated through 
July 2000, the RO provided the veteran and his representative 
with the applicable laws and regulations and gave notice as 
to the evidence needed to substantiate his claim.  In 
addition, by letter dated in June 2001, the RO advised the 
veteran and his representative of the enactment and effect of 
the VCAA, listed the evidence already of record, and 
requested that they submit or authorize VA to obtain any 
additional relevant records.  The RO did not receive any 
response to the June 2001 letter.   

With respect to the duty to assist, the RO secured all 
relevant VA treatment records and medical examinations, as 
well as private medical records as authorized by the veteran.  
Review of the claims folder reveals no deficiencies of the 
duty to assist.  Finally, the veteran and his representative 
have had ample opportunity to submit additional evidence and 
argument in support of the appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the prior Board remands.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In the February 2001 informal 
hearing presentation, the veteran's representative indicated 
that the RO did not accomplish all instructions from the 
Board's last remand.  That remand requested that the veteran 
received orthopedic and neurologic examinations.  Although 
the record shows that the veteran was afforded only one 
examination, the Board's remand did not require a separate 
examination by a neurologist.  In addition, the examination 
report does reflect pertinent findings from neurological 
evaluation that the Board finds sufficient to comply with its 
instructions.  Finally, the Board notes that the veteran's 
appeal stems from a 1992 rating action and has been the 
subject of two Board remands.  Further delay in adjudicating 
his appeal does not serve his best interests.  Considering 
the circumstances, the Board finds no reasonable basis for 
securing another examination.       

Factual Background

The RO established service connection for residuals of a 
shell fragment wound to the left leg above the ankle in a May 
1946 rating action.  At that time, it assigned a 
noncompensable (zero percent) rating.  In a February 1948 
rating decision, the RO also awarded service connection for 
traumatic arthritis of the left great toe as part of the 
veteran's combat-related disability, which it continued to 
evaluate as noncompensable.  The RO characterized each 
disability separately in a March 1989 rating action, assigned 
a 10 percent rating for the left great toe disability, and 
maintained the noncompensable rating for the shell fragment 
wound to the left leg.  

The veteran submitted a claim for increased disability 
ratings in September 1991.  In connection with that claim, he 
underwent a VA examination in December 1991.  He described 
left leg discomfort and weakness, giving way, and cramping 
with use.  Examination revealed an irregular scar anterior 
and above the left ankle and a strikingly deformed base of 
the left great toe.  Deep tendon reflexes of the left leg 
were poor or absent.  X-rays showed fairly marked deviation 
of the distal phalanx of the great toe and general 
hypertrophic arthritis along the metatarsophalangeal joint.  
The diagnosis included hypertrophic arthritis of the left 
great toe.  

VA medical records dated from December 1991 to August 1992 
showed general complaints of pain and weakness in the left 
lower extremity.  There were no particular relevant findings 
on physical examination.  The other records related to non-
service connected complaints.  

In his December 1992 substantive appeal, the veteran 
explained that the scar above the left ankle was numb, but 
not painful or tender.  He added that the ankle was not 
stable when he put weight on it, which he believed was due to 
the service-connected wound.  

The veteran was afforded a VA orthopedic examination in 
February 1997.  At that time, he denied having any symptoms 
from his service-connected disabilities other than numbness 
of the scar on the left lower leg.  However, the veteran had 
a history of left leg weakness and pain and surgical 
decompression of spinal stenosis.  Examination revealed about 
ten degrees reduced flexion and eight degrees reduced 
extension of the metatarsophalangeal joint of the left great 
toe.  The joint was non-tender.  There was a flat, non-
tender, pale scar measuring five centimeters by five 
centimeters, just above the ankle on the lateral side of the 
leg.  There was reduced sensation to pinprick and light 
touch.  The diagnosis included history of fracture of the 
metatarsophalangeal joint of the left great toe with reduced 
range of motion but no other sequelae and history of burn of 
the left lateral lower leg from hot shrapnel with no residual 
other than reduced sensation.  The examiner commented that 
other left leg symptoms were related to the veteran's spinal 
stenosis.  

In June 1997, the veteran underwent a VA neurology 
examination at the request of the orthopedic examiner.  The 
examiner reviewed the claims folder for the examination.  The 
interview and examination concerned left leg complaints not 
related to the service-connected disabilities.  The examiner 
concluded that the veteran had left leg monoparesis probably 
secondary to lumbar discogenic disorder and lumbar canal 
stenosis.   

VA medical records dated from March 1997 to June 1999 
reflected treatment for lumbar spine pathology with 
associated left leg symptoms, polyneuropathy, and left hip 
arthritis with joint replacement.  There were no relevant 
complaints or findings related to the service-connected left 
leg and left great toe disabilities.    

The veteran presented for a VA examination in October 1999.  
The examiner reviewed the claims folder for the examination.  
The interview included an extensive history of the in-service 
wounds and post-service complaints.  The veteran indicated 
that the left great toe might hurt if it was cold out, but 
not to the point that he took medication for it.  Otherwise, 
the toe did not really bother him.  He did not have any 
problems with residuals of wounds or burns on the left lower 
leg.  Examination of the left great toe showed degenerative 
deformity of the interphalangeal joint with lateral deviation 
of the distal phalanx.  The toe was minimally tender to 
palpation at the metatarsophalangeal joint and 
interphalangeal joint.  There was no increased heat, 
erythema, or acute effusion.  Further examination of the 
lower leg revealed no other scars, wounds, or ulcerations.  
The diagnosis included previously fractured left great toe 
with residual DJD but minimal symptoms.  X-rays of the left 
great toe continued to show old fracture deformity and 
degenerative changes, with little change from January 1988 
films.  The discussion in the February 2000 addendum to the 
examination report was not relevant to the service-connected 
disabilities.  

VA medical records dated from June 1999 to June 2000 and the 
November 2000 examination for determining need for aid and 
attendance revealed no relevant complaints or treatment.   

The RO denied service connection for residuals of shrapnel 
wound to the left thigh in a February 1992 rating decision.  
The Board confirmed that denial in a September 1996 decision 
on appeal.  In rating actions issued in April 1998 and July 
2000, the RO denied service connection for residuals of a low 
back injury.  The July 2000 rating decision also indicated 
that service connection was not established for degenerative 
changes of the left hip.  The veteran did not appeal either 
decision.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).
1. Traumatic DJD of the Joints of the Left Great Toe

The DJD of the left great toe is currently evaluated as 10 
percent disabling under Diagnostic Code (Code) 5010, 
arthritis due to trauma.  38 C.F.R. § 4.71a.  Code 5010 
provides for evaluation as degenerative arthritis, Code 5003, 
according to limitation of motion of the affected part.    

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
multiple involvements of the interphalangeal, metatarsal and 
tarsal joints of the lower extremities are considered groups 
of minor joints, ratable on a parity with major joints).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additional considerations for evaluating disability from 
arthritis include painful motion, joint instability or 
malalignment, pain on pressure or manipulation, muscle spasm, 
and crepitation.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

Although the Rating Schedule does not include a diagnostic 
code for limitation of motion of the toes, Code 5171 provides 
ratings for amputation of the great toe, with a maximum 
schedular rating of 30 percent for amputation with removal of 
the metatarsal head.  38 C.F.R. § 4.71a.  In addition, the 
disability may be rated by analogy to Code 5280, unilateral 
hallux valgus.  The disability may also be rated by analogy 
to Code 5284, other foot injuries, which provides for 20 and 
30 percent ratings for moderately severe and severe 
disability, respectively.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Initially, the Board notes that Code 5280 provides for a 
maximum schedular rating of 10 percent, which is no higher 
than the disability evaluation currently assigned the left 
great toe disability.  Moreover, the evidence in this case is 
negative for any significant symptomatology associated with 
the left great toe disability.  There is post-fracture 
deformity of the toe with degenerative changes on X-ray.  
These findings are accounted for by evaluation of the 
disability as arthritis shown on X-ray pursuant to Codes 5010 
and 5003.  The additional manifestations consist of some 
limitation of motion of the toe and minimal tenderness to 
palpation.  The veteran denies symptoms other than some 
discomfort in cold weather.  Therefore, the Board cannot 
reasonably characterize the overall disability picture as 
moderately severe to warrant a 20 percent rating under Code 
5284 or equate the disability to amputation of the great toe 
with removal of the metatarsal head to warrant a 30 percent 
rating pursuant to Code 5171.  38 C.F.R. § 4.7.  In addition, 
the Board cannot find that additional compensation is 
warranted on the basis of functional loss.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206; VAOPGCPREC 
9-98.     

Thus, the Board finds that the preponderance of the evidence 
is against a disability rating greater than 10 percent for 
traumatic DJD of the joints of the left great toe.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Code 5010.   

2. Residuals of a Shell Fragment Wound to the Left Leg

The RO has evaluated residuals of shell fragment wound to the 
left leg above the ankle as noncompensable under Code 7805, 
other scars.  38 C.F.R. § 4.118.  Under Code 7805, the rating 
is based on limitation of function of the affected part.  
There is no evidence showing that the scar results in any 
impairment of ankle function.  

The Board notes that the left leg scar at issue is variously 
reported as from shrapnel or from burns caused by shrapnel.  
Third degree and second degree burns, Code 7801 and Code 
7802, respectively, are rated according to the measured 
affected area.  The scar in question measures five 
centimeters by five centimeters.  Therefore, regardless of 
the degree of the burn, the scar is not sufficiently large to 
warrant a compensable rating under either Code 7801 or Code 
7802.  

A 10 percent rating may be assigned for a superficial, poorly 
nourished scar with repeated ulcerations under Code 7803, or 
for a scar that is superficial and tender and painful on 
objective demonstration under Code 7804.  The evidence in 
this case reveals no instance of ulcerations, tenderness, or 
pain.  The veteran denies any symptoms associated with the 
scar.  Therefore, a compensable rating under either Code 7803 
or Code 7804 is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
residuals of a shell fragment wound to the left leg.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Code 7805.  



ORDER

A disability rating greater than 10 percent for traumatic DJD 
of the joints of the left great toe is denied. 

A compensable disability rating for residuals of a shell 
fragment wound to the left leg is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

